PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/202,573
Filing Date: 10 Mar 2014
Appellant(s): DAWES et al.



__________________
Erin C. Caldwell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues in the 4th paragraph of page 4 that Hicks does not disclose the personal computer determining a capability of a wireless access point. Claim 1 as presented does not include the limitation “determine a capability of a wireless access point”. Rather, claim 1 states “determine a capability of the premises device”, which is anticipated by Hicks (via personal computer determines settings available in the network to control, and may access family home page to receive data, control home security system, and control Internet Access and Content Screening, Para. 45, 48-50, 58 and Fig. 6).
Appellant next argues Hicks does not disclose the personal computer controlling a wireless access point, as claim 1 actually recites. The examiner respectfully disagrees. Hicks doesn’t need to explain that a WiFi access point’s settings including passwords can be controlled because it is a feature that comes with all WiFi access points, therefore it requires no explicit descriptions other than saying Internet Access can be controlled (via personal computer determines settings available in the network to control, and may access family home page to receive data, control home security system, and control Internet Access and Content Screening, Para. 45, 48-50, 58 and Fig. 6). So configuring a WiFi password using the computer is equivalent to controlling a wireless access point.
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683            

                                                                                                                                                                                            Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.